ON MOTION non REHEARING.
Ellison, J.
We are asked to grant a rehearing in this cause chiefly cm the ground that we erred in holding the description of the property to be sufficient. The point made is that the description refers to an inventory of the goods, making it a part of the mortgage, and that the inventory did not accompany the mortgage and was not recorded. The description contained in the mortgage is as follows:
“The following described stock of drugs, etc., now-in the brick store house in Ashland, occupied at this date by the said W. B. Self. Said stock of drugs, medicines and other merchandise more fully described in an inventory of said goods taken on January 9th, 1893, which inventory is here made a part of this conveyance. There is also included in this conveyance all the furniture and fixtures of the said Self in his drug store, as follows: Prescription scales, counter scales, scales, clock, coal oil stove, 2 square show cases, 3 oval show cases, cigar case, 3 counters, prescription case, coal stove, dispensatory, safe, coal oil tank, screen doors; *291also all other goods, furniture and fixtures not herein mentioned but which are described in said inventory. This conveyance also to include all goods purchased hereafter and brought into said store by said Self.”

Chattel mortgage: descripti°n:inven-

If this description depended alone upon the inventory, or, if it was unintelligible without the inventory, there would be no description and the mortgage would be invalid. But the description, though partly general, is specific, full and complete without the . * * aid of the inventory. So it seems to be settled law that, though the schedule does not accompany the mortgage, the latter will yet be valid if it contain a sufficient description without the schedule. Jones on Chattel Mort., secs. 73, 74, 75; Pingrey Chattel Mort., secs. 151, 152; Cobbey’s Chattel Mort., sec. 164; Herman’s Chattel Mort., sec. 41. By giving a fair interpretation to the language making up the description, it is clear that the deed itself conveys a stock of drugs and medicines, then (at date of mortgage) in a brick store house occupied by the mortgagee in the town of Ashland; together with scales, stove, show cases, counters, etc. It is true that the description refers to other goods and furniture not mentioned in the deed, but embraced in the inventory. If there was any such property it would not be conveyed as against third parties, on account of there being no inventory. But such result would follow if there had been other property not included in the deed and no reference to an inventory at all. The deed merely fails in an attempt to include other property than that described. As to the property described in the deed itself, viz.: the stock of drugs, scales, counters, etc., the lack of an inventory is of no consequence. The inventory was only to contain a fuller description.’ But a fuller description, as we have seen, was not necessary.
*292The following description in a deed of assignment was held good, although no inventory was made or annexed to the deed, viz. :.“A11 and every the household goods, furniture, plate, linen, china, books, stock in trade, brewing utensils, and all other the effects of her, Joan Mason, the particulars whereof to be more fully set forth and expressed in an inventory thereof signed by the said Joan Mason, and thereunto annexed.” England v. Downs, 2 Beav. 522. While that case did not involve a question of the rights of creditors, under registration laws, yet it illustrates the point we have stated, that if the description of the property is sufficient without the inventory, the inventory is not essential. But Winslow v. Ins. Co., 4 Met. 306, was a contest between mortgage creditors and a holding was made to the same effect. See, also, Van Hensen v. Radcliff, 17 N. Y. 580.
Plaintiff cites somd authorities on the general proposition that when a contract or deed refers to a schedule, specification or inventory they become a part of the contract or deed. We do not think these militate against what we have said. But plaintiff cites us to the case of Shirras v. Caig, 7 Cranch, 48, which we think to .be authority in support of our views. The case involved a description in a deed to real estate as follows: “All that lot of land, houses and wharfs in the city of Savannah as is particularly described by the annexed plat, and is generally known by the name of Gairdner Wharf.” The plat was neither annexed to the deed, nor recorded. The plat in fact contained two lots. The court held that the description in the deed itself was sufficient to convey the lot known as Gardner's Wharf with the houses thereon, notwithstanding the absence of the plat. So, if we apply that case to the one at bar, we find, as before stated, that the *293mortgage here is valid as to all the property therein described.

~osse¿ioi: new pledge.

II. It is also urged as a reason for a rehearing that the possession taken of the property by inter-pleader will not have the effect to relieve it of the fact that Self was allowed by interpleader to remain in possession and sell in the ordin ary . , J course of business. The reason assigned for this contention is that the possession taken must be the concurrent act of the two parties, mortgagor and mortgagee. That the transaction amounts to a pledge and that as Self was shown to be of unsound mind when interpleader took possession he could not have consented thereto and hence the act of taking possession was not a pledge and was without effect. This contention is wholly unsound. The mortgage notwithstanding any agreement that the mortgagor could remain in possession and sell for his own use, was valid between the parties. The mortgagee does not need the consent of the mortgagor to take possession after condition broken. He can take possession as he may. He can replevin the property. He may take it wherever he finds it. It is his property. In the cases of Greely v. Reading, 74 Mo. 309, Petring v. Chrisler, 90 Mo. 649, and Dobyns v. Meyer, 95 Mo. 132, possession was given the mortgagee by the mortgagor or his representative, but we do not understand that the efficacy of possession comes from the consent of the mortagor that possession may be taken. As before stated, possession may be taken by the mortgagee by resort to the law based on the mortgage and yet it would hardly be contended that such possession- would not be just as efficacious, so far as determining the rights of subsequent attaching creditors as if it had been consented to by the mortgagor. Again, taking possession is not a new *294pledge, or contract between the parties. The mortgage is still the operative contract between them and their rights in foreclosure are governed by its terms. The effective force given to the possession is to validate as to creditors that which would have been invalid as to them, but it does not in the least aid the force of the instrument or add to the security, so far as the parties to it are concerned. To say that where the mortgagee takes possession under a mortgage, valid between the parties, it amounts to a new pledge, is to say that by that act the mortgagee surrendered the title to the property for a mere right of possession. Eor a mortgage transfers the title, while a pledge transfers the possession. Jones on Chat. Mort., secs. 4 and 7.
The other judges concurring the motion will be overruled.